 


109 HR 411 IH: Cattleman's Bill of Rights Act
U.S. House of Representatives
2005-01-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 411 
IN THE HOUSE OF REPRESENTATIVES 
 
January 26, 2005 
Mr. Renzi introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To recognize the importance of livestock ranching to the history and continued economic vitality of the western United States and to compensate ranchers when certain Government actions result in the loss or reduction in animal unit months authorized under a grazing permit or lease issued by a Federal land management agency, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Cattleman's Bill of Rights Act.
2.Findings, national policy, and definitions
(a)FindingsCongress finds the following:
(1)Ranching is an important part of the culture and economy of many rural communities throughout the American West, and the rural West depends on a healthy and thriving ranching industry. 
(2)Ranchers have a vested interest in their ranchland, and much of this land has been worked by the same ranch families for generations.
(3)Congress has a responsibility both to protect the environment and to ensure the continued ability of Americans to produce the food and fiber needed for United States and world markets, and dispersed agriculture, such as ranching, can help secure this food and fiber supply.
(4)Rangeland grazing is a humane and natural food production technology.
(5)Public land grazing permits and leases have a recognized value, and the voluntary relinquishment of grazing allotments on public land eliminates the infrastructure needed to support a viable grazing industry in the West. 
(6)American ranchers provide betterments and improvements to the land they work, providing a symbiotic relationship between the land and the cattle.
(7) Public land grazing permits and leases have a value recognized by many segments of society. 
(8)The United States has a vital interest in protecting and promoting the American ranching industry.
(b)National policyOn the basis of the findings expressed in subsection (a), Congress supports a national policy of public grazing and appropriate compensation when ranchers are forced by law to relinquish their grazing permits.
(c)Federal land management agency definedIn this Act, the term “Federal land management agency” means the National Park Service, the Forest Service, the Fish and Wildlife Service, and the Bureau of Land Management.
3.Compensation as part of certain Federal land management agency actionsWhenever a land exchange, special-use land designation, or a biological opinion issued pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) involving Federal land under the jurisdiction of a Federal land management agency results in the elimination or reduction in permitted grazing animal unit months, the Federal land management agency shall—
(1)to the extent practicable, make available alternative, suitable, functionally equivalent forage to the holder of the grazing permit or lease eliminated or subject to the reduction; or
(2)compensate the holder of the grazing permit or lease for the value of the permit or lease lost, when alternative forage is not available under paragraph (1).
4.Authorization of subleasing of grazing permits and leasesA Federal land management agency shall allow the holder of a grazing permit or lease issued by the Federal land management agency to sublease all or any portion of the Federal land allotment covered by the permit or lease, without any fee or charge imposed by the Federal land management agency, when the sublease will—
(1) promote more sustainable use of forage within an area; 
(2) support ranchers who may be facing economic distress; or
(3)promote other objectives identified by the Federal land management agency.
5.Source of compensation and determination of compensation amount
(a)SourceThe Federal land management agency that reduces or eliminates permitted grazing use for the purposes identified in this Act shall pay the compensation provided for under this Act out of the agency's current appropriations.
(b)Compensation factorsCompensation under this Act shall include loss of value in base property, loss of value in vested water rights, loss of value of improvements, and loss of business opportunity value. 
6.Employee sensitivity trainingThe Secretary of Agriculture, in consultation with the Secretary of the Interior, shall develop, implement, and periodically update a training course for employees of the Federal land management agencies regarding the historical uses of the Federal land managed by such employees. The Secretary shall require range managers to attend the training course, which at a minimum shall incorporate the following:
(1)Quality of life impacts on livestock ranchers.
(2)Economic and production impacts.
(3)Biodiversity benefits of such historical uses. 
 
